Citation Nr: 1532124	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as to due to in-service exposure to asbestos and/or Agent Orange, or as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to April 1985. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In a January 2014 decision, the Board remanded the issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a lung disorder as it is related to his active service or the service-connected back disorder.  Specifically, the Veteran has asserted that he has decreased chest expansion due to his service-connected back disability.  The Veteran also claims that his lung disorder may be due to exposure to asbestos and herbicides while in service.

The Board remanded the claim in January 2014.  Pursuant to the remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of his lung disorder.  Specifically, with respect to each lung disorder identified, the VA examiner was asked to render an opinion as to whether there was a 50 percent probability or greater that such disability was etiologically related to any service-connected disability, to include but not limited to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine.

The Veteran underwent a VA examination in May 2014.  The examiner diagnosed the Veteran with dyspnea, "likely due to a combination of mild COPD and body habitus/deconditioning."  The examiner further noted that there was no radiographic or physiological evidence of asbestos-related lung disease.  The examiner then stated the following: "I don't see any evidence that the above referenced conditions are related to [the Veteran's] military service."  An opinion as to whether the Veteran's lung disorders were related to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine was not provided.  See Stegall v. West, 11 Vet. App. 268 (1998) 

For this reason, the Board finds that a new medical opinion is necessary to assist in determining whether the Veteran's lung disorders are at least as likely as not caused or aggravated by the Veteran's service-connected spine disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a VA medical opinion 
(a physical examination is not required unless deemed necessary).  The claims folder, including service treatment records and private and VA records must be reviewed in conjunction with the examination, and the examiner should state on the examination report that review of the claims folder was accomplished.  The examiner should provide an opinion as to the following:

(a)  With respect to each lung disorder identified, the VA examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed lung disorder is caused by any service-connected disability, to include but not limited to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine.

(b)  With respect to each lung disorder identified, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lung disorder is aggravated by any service-connected disability, to include but not limited to his service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine.

(c)  If the VA examiner finds that the claimed lung disorder(s) is aggravated by the service-connected degenerative disk disease and degenerative joint disease of the thoracic and lumbar spine disabilities, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected spine disabilities.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

A rationale for any opinion reached must be provided.

2.  The RO/AMC should review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




